Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second element extending outward from the end of the body of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Drawings
The following is in reference to figures 18A, 18b, and 18C. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
 The drawings are objected to because Black and white drawings are normally required in utility patent applications. India ink, or its equivalent that secures solid black lines, must be used for drawings. If shading is needed for explanation of the invention then it should be of one of the approved symbols/hatching. See MPEP 608.2 (VII, VII, IX). 

3.    Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 recites that the second element of the lock tab extends outwardly from the end of the body of the lock tab. The examiner considers this to be new matter since the original disclosure and the original drawings only show/describe the second element as being integral with the end of the body and therefore could not extend outwardly from the end. 

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French Patent 2807632 to Montluet. Montluet teaches a table comprising a tabletop (4). A frame (9) is attached to a lower surface of the tabletop. A leg assembly is composed of a support element (8), a translation mechanism (26), and a two-stage lock assembly (Fig. 2). The support element includes an end structure attached to an elongated structure. The end structure is rotatably coupled to the frame. The translation mechanism is retained relative to the support element and the frame. The translation mechanism translates along a portion of the support element when the support element rotates between a first and second position. The two-stage lock assembly includes a multi-element lock tab having a body and an end on which a first and second element (72, 76) are disposed. The first element is considered to be the taper portion (76) at the end of the pin and the second element is the cylindrical portion adjacent to the tapered portion.   In a first engaged configuration the first element is positioned in a receiver (12). In a second engaged configuration the second element is positioned in the receiver as best seen in figure 3.  Figure 1B show the second engagement configuration with the leg is at 90 degrees to the tabletop. The tapered portion create a tolerance in the opening/receiver that allows the leg to be slightly less 90 degrees to define the first engaged configuration. The disengaged configuration occurs when the leg is folded for the table to be flat. The taper makes the receiver opening to be oversized and therefore starts or maintains engagement in a wider range of angles. The examiner considers that the term “about” allows for some wiggle room in the 89 degree angle such that the tolerance of the taper would meet the limitation of less than about 89 degrees. The button has a blind hole (50) to accommodate a spring to bias the button and the pins/tabs into an engaged position. The taper creates a diameter/height for the first element that is smaller than the height/diameter of the second element/tab/pin. The opening/receiver (12) has a diameter/height that corresponds to the height diameter of the second element/tab. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over French Patent 2807632 to Montluet. Montluet discloses every element as claimed and discussed above except expressly that the first element height is between 25 to 50 percent of the tab height. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the first element between 25 to 50 percent of the tab height since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. 

Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive. Applicant stated that amended drawings will be submitted to overcome the issues described, but none have been received so the objection remains. In addition, a new drawing objection (and 112 rejection) has been added since claim 16 now recites that the second element “extends outwardly” from the end while it appears from figures 19 and 20 that the end is the same as the second element since they are integral.  It is suggested to recite the shape/transition between the first and second element. 
The applicant argues Montluet does not disclose a first engaged configuration when the first element is in the receiver and the second element is not. The examiner disagrees since the Mountluet teaches a pin/tab (72) with an end (76) that is tapered. The tapered end has a first element that is the small diameter portion at the beginning of the taper and the second element is the cylindrical portion immediately adjacent to the taper. Therefore, as the pin moves into the receiver, the first element would be inserted before the second element. In addition, due to the smaller diameter of the first element versus the diameter of the receiver, the support will have a range of movement that results in a first engaged configuration. A second engaged configuration occurs once the second element is also engaged in the receiver. The examiner considers that due to the tapered end the pin acts a multi stage lock in the same way as applicant two stage tab. It is suggested to recite the shape/transition between the first and second element that would differentiate over the comical/tapered surface of Montluet. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637